Third District Court of Appeal
                               State of Florida

                        Opinion filed August 18, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0998
                       Lower Tribunal No. F13-7468
                          ________________


                            Carlos Mongalo,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Ramiro C. Areces, Judge.

     Alfonso E. Oviedo-Reyes, for appellant.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY and BOKOR, JJ.

     PER CURIAM.
     Affirmed.   See Long v. State, 183 So. 3d 342, 346 (Fla. 2016)

(establishing test for newly discovered evidence); see also Mongalo v. State,

No. 3D18-1768, 2018 WL 4923007 (Fla. 3d DCA Oct. 10, 2018).




                                     2